 

AGREEMENT OF ASSIGNMENT, ASSUMPTION AND RELEASE

 

 

THIS AGREEMENT is effective as of the 17th day of September, 2013, by and among:

 

San Lotus Holding Inc., a Nevada corporation (the “Assuming Party”);

 

Green Forest Management Consulting Inc. (the “Debtor”); and

 

The Creditors (the “Creditors”) listed on Exhibit A hereto.

 

WHEREAS, the Debtor is indebted to the Creditors under a promissory note in the
aggregate principal sum of Ninety One Million Nine Hundred Ninety Six Thousand
Five Hundred Twenty Four New Taiwan Dollars (TWD $91,996,524), identified in
Exhibit B hereto (referred to as the “Liabilities”).

 

WHEREAS, the Debtor wishes to assign and delegate its obligations under these
Liabilities to the Assuming Party and the Assuming Party wishes to assume the
obligations under the Liabilities.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter provided and
other valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree:

 

1.Assignment of the Liabilities. The Debtor assigns its rights and delegates the
performance of all of its duties, liabilities and obligations under the
Liabilities to the Assuming Party.

2.Assumption of the Liabilities. The Assuming Party assumes and agrees with the
Debtor and the Creditor to fully and faithfully discharge and perform all
duties, liabilities and obligations of the Debtor under the Liabilities.

3.Approval of Assignment and Assumption. The Creditors (a) approve, consent to,
and accept the assignment and delegation by the Debtor and to the Assuming Party
for the payment and the performance of the Liabilities; and (b) forever release
and discharge the Debtor from the Liabilities.

 

IN WITNESS WHEREOF, the parties hereto have set their hands.

 

 



San Lotus Holding Inc.   /s/ Chang Cheng-Sung       Chang Cheng-Sung By: /s/
Chen Tseng Chih-Ying         Chen Tseng Chih-Ying         Chief Executive
Officer   /s/ Liao Chi-Sheng       Liao Chi-Sheng           Green Forest
Management Consulting Inc.             /s/ Yu Chien-Yang By: /s/ Chiang Yu-Chang
  Yu Chien-Yang   Chiang Yu-Chang         Chairman of the Board             Da
Chuang Business Management Consultant Co., Ltd.                 By: /s/ Chen
Kuan-Yu         Chen Kuan-Yu         Chairman of the Board

 



 

 





 

Exhibit A

 

 

PROMISSORY NOTE HOLDERS

 



Promissory Note Holder Value of Shares Sold (TWD)

  

 

Chang Cheng-Sung

 

TWD $30,000,000

 

Liao Chi-Sheng

 

TWD $30,000,000

 

Yu Chien-Yang

 

TWD $5,500,000

 

Da Chuang Business Management Consultant Co., Ltd.

 

TWD $26,496,524

 

 

 



 

 

  

Exhibit B

 

GREEN FOREST MANAGEMENT CONSULTING INC.

 

FORM OF

 

PROMISSORY NOTE

 

 

 

TWD $91,996,524

 

Dated: ________________, 2013

 

 

For value received, and pursuant to the Land Sale and Purchase Agreement dated
September __, 2013, Green Forest Management Consulting Inc. promises to pay the
sellers of Da Ren International Development Inc., Chang Cheng-Sung, Liao
Chi-Sheng, Yu Chien-Yang and Da Chuang Business Management Consultant Co., Ltd.
(together, the “Da Ren Sellers”) the sum of Ninety One Million Nine Hundred
Ninety Six Thousand Five Hundred Twenty Four New Taiwan Dollars (TWD
$91,996,524). Each of the Da Ren Sellers’ ownership interests in this Promissory
Note is detailed on Annex A to this Promissory Note.

 

The sum shall be repaid to the Da Ren Sellers on or before ___________, 2013
according to the instructions of the Da Ren Sellers.

 

 



  Green Forest Management Consulting Inc.         By:       Chiang Yu-Chang    
Chairman of the Board     Green Forest Management Consulting Inc.     Rm. B302C,
3F.-2, No. 185, Kewang Rd.     Longtan Township, Taoyuan County 325     Taiwan
(R.O.C.)

 



 

 

  

Annex A

 

 

 

PROMISSORY NOTE HOLDERS

 



Promissory Note Holder Value of Shares Sold (TWD)

  

 

Chang Cheng-Sung

 

TWD $30,000,000

 

Liao Chi-Sheng

 

TWD $30,000,000

 

Yu Chien-Yang

 

TWD $5,500,000

 

Da Chuang Business Management Consultant Co., Ltd.

 

TWD $26,496,524

 

 

 



 

